Citation Nr: 0706378	
Decision Date: 03/05/07    Archive Date: 03/13/07

DOCKET NO.  95-39 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a disability rating in excess of 40 percent 
for service-connected residuals of a low back injury with 
traumatic arthritis, L4-L5.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1983 to December 
1987.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, that denied entitlement to a rating in excess of 
20 percent for service-connected residuals of a low back 
injury with traumatic arthritis, L4-L5.

In May 1997, the veteran was scheduled for a travel board 
hearing before the Board.  However, he failed to appear.

In March 2006, the Board awarded a 40 percent rating for 
service-connected residuals of a low back injury with 
traumatic arthritis, L4-L5, and remanded the present matter 
for additional development and due process concerns.  The 
case has been returned for further appellate review.


FINDING OF FACT

The veteran's residuals of a low back injury with traumatic 
arthritis, L4-L5, is manifested by limitation of motion, 
sciatic nerve irritation and muscle spasms.


CONCLUSION OF LAW

The criteria for a disability rating of 60 percent, and not 
higher, for service-connected residuals of a low back injury 
with traumatic arthritis, L4-L5, have been met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 
4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 
5292, 5293, 5295 (2002), Diagnostic Codes 5292, 5293, 5295 
(2003), Diagnostic Codes 5237, 5242, 5243 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to submit to complete and support a 
claim and to assist claimants in the development of evidence.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2006).  In this case, VA's duties have been fulfilled to the 
extent possible.  

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to provide, and 
(3) that the claimant is expected to provide.  In what can be 
considered a fourth element of the requisite notice, VA must 
"also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  38 
C.F.R. § 3.159(b)(1) (2006); see 38 U.S.C.A. § 5103A(g) (West 
2002).  

VA has satisfied its duty to notify by means of a letter from 
the RO to the veteran in July 2004.  The veteran was told of 
the requirements to successfully establish an increased 
rating, advised of his and VA's respective duties, and asked 
to submit information and/or evidence pertaining to the claim 
to the RO.  The content of this letter complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  An additional letter was sent in April 2006 in 
accordance with the Board's March 2006 remand.

The veteran was not provided adequate VCAA notice prior to 
the initial RO adjudication of his claim.  Any defect with 
respect to the timing of the notice was nonprejudicial.  
There is no indication that the outcome of the case has been 
affected, as the evidence received following the notice 
letters was subsequently considered by the RO in the August 
2005 and September 2006 supplemental statements of the case.  
Accordingly, there is no indication that the outcome of the 
case would have been different had the veteran received pre-
adjudicatory notice.  The veteran has been provided a 
meaningful opportunity to participate effectively in the 
processing of his claim.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006), rev'd on other grounds, No. 05-7157 
(Fed. Cir. Apr. 5, 2006).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2006).  In April 2006, the RO sent a letter to the veteran 
asking if he had any addition evidence to submit for 
consideration.  In June 2006, the veteran responded that he 
had no other information or evidence to give VA to 
substantiate his claim.  As such, all identified, pertinent 
evidence, including the veteran's service medical records and 
post-service treatment records, has been obtained and 
associated with the claims file.  There is no indication of 
any relevant records that the RO failed to obtain.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2006).  The veteran has been 
afforded a VA examination, most recently in March 2005.  The 
duty to notify and assist having been met by the RO to the 
extent possible, the Board turns to the analysis of the 
veteran's claim on the merits.


II.  Increased rating

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes 
identify the various disabilities.  Id.  It is necessary to 
evaluate the disability from the point of view of the veteran 
working or seeking work, 38 C.F.R. § 4.2 (2006), and to 
resolve any doubt regarding the extent of the disability in 
the veteran's favor.  38 C.F.R. § 4.3 (2006).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2006).  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2006).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. §§ 4.2 (2006); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

While the regulations require review of the recorded history 
of a disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Degenerative arthritis is rated under a combined diagnostic 
code which takes into account both the x-ray evidence of 
degenerative changes of the spine as well as the resulting 
limitation of motion, if any, of the spine.  38 C.F.R. § 
4.71a, Diagnostic Codes 5003, 5010 (2006).  

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior on motion.  Weakness is as important as limitation 
of motion, and a part that becomes painful on use must be 
regarded as seriously disabled.  Under 38 C.F.R. § 4.45, 
factors of joint disability include increased or limited 
motion, weakness, fatigability, or painful movement, 
swelling, deformity or disuse atrophy.  Under 38 C.F.R. 
§ 4.59, painful motion is an important factor of disability 
from arthritis and actually painful joints are entitled to at 
least the minimum compensable rating for the joint.

Where functional loss is alleged due to pain upon motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  
DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this 
context, a finding of functional loss due to pain must be 
supported by adequate pathology, and evidenced by the visible 
behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).

When a new statute is enacted or a new regulation is issued 
while a claim is pending before VA, VA must first determine 
whether the statute or regulation identifies the types of 
claims to which it applies.  If the statute or regulation is 
silent, VA must determine whether applying the new provision 
to claims that were pending when it took effect would produce 
genuinely retroactive effects.  If applying the new provision 
would produce such retroactive effects, VA ordinarily should 
not apply the new provision to the claim.  If applying the 
new provision would not produce retroactive effects, VA 
ordinarily must apply the new provision.  Statutes and 
regulations are presumed not to apply in any manner that 
would produce genuinely retroactive effects, unless the 
statute or regulation itself provides for such retroactivity.  
See VAOPGCPREC 7-2003 (Nov. 19, 2003); see also Landgraf v. 
USI Film Products, 511 U.S. 244 (1994); Regions Hospital v. 
Shalala, 522 U.S. 448 (1998); Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003).

Under 38 C.F.R. § 4.71a, and prior to September 26, 2003, 
Diagnostic Code 5285 provided for the residuals of fracture 
of vertebra.  Under this diagnostic code a 100 percent rating 
was assigned with cord involvement, when the veteran is 
bedridden or requires long leg braces.  A 60 percent rating 
was without cord involvement; abnormal mobility requiring 
neck brace (jury mast).  In other cases, the disability was 
rated in accordance with definite limited motion or muscle 
spasm, adding 10 percent for demonstrable deformity of 
vertebral body.

Under 38 C.F.R. § 4.71a, and prior to September 26, 2003, 
Diagnostic Code 5292, which pertained to limitation of motion 
of the lumber spine, the veteran was rated using the 
following criteria:

Severe...................................
.......... ...........40 
Moderate.................................
.......... .........20 
Slight...................................
.......... ............10

Under 38 C.F.R. § 4.71a, and prior to September 26, 2003, 
Diagnostic Code 5290, which pertained to limitation of motion 
of the cervical spine, the veteran was rated using the 
following criteria:

Severe...................................
.......... ...........30 
Moderate.................................
.......... .........20 
        Slight............................................. 
............10

Under 38 C.F.R. § 4.71a, and prior to September 26, 2003, 
Diagnostic Code 5295, which pertained to lumbosacral strain, 
evaluations were assigned as follows: 

Severe; with listing of the whole spine 
to the opposite side, positive 
Goldwaithe's sign, marked limitation of 
forward bending in the standing position, 
loss of lateral motion with osteo-
arthritic changes, or narrowing or 
irregularity of the joint space, or some 
of the above with abnormal mobility on 
forced motion. ................... 40

With muscle spasm on extreme forward 
bending, 
loss of lateral spine motion, unilateral, 
in standing position ...................................................... 
20

With characteristic pain on motion 
...................... 10

With slight subjective symptoms only 
.................... 0

Under the rating criteria in effect prior to September 23, 
2002, intervertebral disc syndrome was evaluated as follows:

Pronounced; with persistent symptoms 
compatible with sciatic neuropathy with 
characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site 
of diseased disc, little intermittent 
relief.................................60

Severe; recurring attacks, with 
intermittent relief .......40

Moderate; recurring 
attacks..................................
....... 20

Mild.....................................
........................................  
10

38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).

The regulations regarding intervertebral disc syndrome were 
revised effective September 23, 2002.  Under the revised 
regulations, intervertebral disc syndrome was evaluated as 
follows:

Evaluate intervertebral disc syndrome 
(preoperatively or postoperatively) 
either on the total duration of 
incapacitating episodes over the past 12 
months or by combining under Sec.  4.25 
separate evaluations of its chronic 
orthopedic and neurologic manifestations 
along with evaluations for all other 
disabilities, whichever method results in 
the higher evaluation.

With incapacitating episodes having a 
total duration of at least six weeks 
during the past 12 months.............60

With incapacitating episodes having a 
total duration of at least four weeks but 
less than six weeks during the past 12 
months...................................
.......................40

With incapacitating episodes having a 
total duration of at least two weeks but 
less than four weeks during the past 12 
months...................................
.......................20

With incapacitating episodes having a 
total duration of at least one week but 
less than two weeks during the past 12 
months...................................
.......................10

Note (1): For purposes of evaluations 
under 5293, an incapacitating episode is 
a period of acute signs and symptoms due 
to intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician. 
"Chronic orthopedic and neurologic 
manifestations" means orthopedic and 
neurologic signs and symptoms resulting 
from intervertebral disc syndrome that 
are present constantly, or nearly so.

Note (2): When evaluating on the basis of 
chronic manifestations, evaluate 
orthopedic disabilities using evaluation 
criteria for the most appropriate 
orthopedic diagnostic code or codes. 
Evaluate neurologic disabilities 
separately using evaluation criteria for 
the most appropriate neurologic 
diagnostic code or codes.

Note (3): If intervertebral disc syndrome 
is present in more than one spinal 
segment, provided that the effects in 
each spinal segment are clearly distinct, 
evaluate each segment on the basis of 
chronic orthopedic and neurologic 
manifestations or incapacitating 
episodes, whichever method results in a 
higher evaluation for that segment.

38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003)

The regulations regarding diseases and injuries to the spine, 
to include intervertebral disc syndrome, were revised again 
effective September 26, 2003.  Under these revised 
regulations, the back disability is evaluated under the 
formula for rating intervertebral disc syndrome based on 
incapacitating episodes, diseases and injuries to the spine 
are to be evaluated under diagnostic codes 5235 to 5243 as 
follows:

With or without symptoms such as pain 
(whether or not it radiates), stiffness, 
or aching in the area of the spine 
affected by residuals of injury or 
disease
Unfavorable ankylosis of the entire 
spine.............100

Unfavorable ankylosis of the entire 
thoracolumbar 
spine  .....................................................50

Unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of 
the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the 
entire thoracolumbar 
spine.....................................40

Forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis 
of the entire cervical 
spine...............................................
..............30

Forward flexion of the thoracolumbar 
spine greater than 30 degrees but not 
greater than 60 degrees; or, forward 
flexion of the cervical spine greater 
than 15 degrees but not greater than 30 
degrees; or, the combined range of 
motion of the thoracolumbar spine not 
greater than 120 degrees; or, the 
combined range of motion of the cervical 
spine not greater than 170 degrees; or, 
muscle spasm or guarding severe enough 
to result in an abnormal gait or 
abnormal spinal contour such as 
scoliosis, reversed lordosis, or 
abnormal 
kyphosis....................................................20

Forward flexion of the thoracolumbar 
spine greater than 60 degrees but not 
greater than 85 degrees; or, forward 
flexion of the cervical spine greater 
than 30 degrees but not greater than 40 
degrees; or, combined range of motion of 
the thoracolumbar spine greater than 120 
degrees but not greater than 235 
degrees; or, combined range of motion of 
the cervical spine greater than 170 
degrees but not greater than 335 
degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in 
abnormal gait or abnormal spinal 
contour; or, vertebral body fracture 
with loss of 50 percent or more of the 
height.........................................................10

Note (1): Evaluate any associated 
objective neurologic abnormalities, 
including, but not limited to, bowel or 
bladder impairment, separately, under an 
appropriate diagnostic code.

Note (2): (See also Plate V.) For VA 
compensation purposes, normal forward 
flexion of the cervical spine is zero to 
45 degrees, extension is zero to 45 
degrees, left and right lateral flexion 
are zero to 45 degrees, and left and 
right lateral rotation are zero to 80 
degrees. Normal forward flexion of the 
thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 
degrees, left and right lateral flexion 
are zero to 30 degrees, and left and 
right lateral rotation are zero to 30 
degrees. The combined range of motion 
refers to the sum of the range of 
forward flexion, extension, left and 
right lateral flexion, and left and 
right rotation.  The normal combined 
range of motion of the cervical spine is 
340 degrees and of the thoracolumbar 
spine is 240 degrees.  The normal ranges 
of motion for each component of spinal 
motion provided in this note are the 
maximum that can be used for calculation 
of the combined range of motion.

Note (3): In exceptional cases, an 
examiner may state that because of age, 
body habitus, neurologic disease, or 
other factors not the result of disease 
or injury of the spine, the range of 
motion of the spine in a particular 
individual should be considered normal 
for that individual, even though it does 
not conform to the normal range of 
motion stated in Note (2). Provided that 
the examiner supplies an explanation, 
the examiner's assessment that the range 
of motion is normal for that individual 
will be accepted.

Note (4): Round each range of motion 
measurement to the nearest five degrees.

Note (5): For VA compensation purposes, 
unfavorable ankylosis is a condition in 
which the entire cervical spine, the 
entire thoracolumbar spine, or the 
entire spine is fixed in flexion or 
extension, and the ankylosis results in 
one or more of the following: difficulty 
walking because of a limited line of 
vision; restricted opening of the mouth 
and chewing; breathing limited to 
diaphragmatic respiration; 
gastrointestinal symptoms due to 
pressure of the costal margin on the 
abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or 
dislocation; or neurologic symptoms due 
to nerve root stretching. Fixation of a 
spinal segment in neutral position (zero 
degrees) always represents favorable 
ankylosis.

Note (6): Separately evaluate disability 
of the thoracolumbar and cervical spine 
segments, except when there is 
unfavorable ankylosis of both segments, 
which will be rated as a single 
disability.



Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating 
Episodes

With incapacitating episodes having a 
total duration of at least six weeks 
during the past 12 months.............60

With incapacitating episodes having a 
total duration of at least four weeks but 
less than six weeks during the past 12 
months...................................
.......................40

With incapacitating episodes having a 
total duration of at least two weeks but 
less than four weeks during the past 12 
months...................................
.......................20

With incapacitating episodes having a 
total duration of at least one week but 
less than two weeks during the past 12 
months...................................
.......................10

38 C.F.R. § 4.71a, Diagnostic Codes 5235 - 5243 (2006).

In December 1987, service connection was granted for 
residuals of a low back injury with traumatic arthritis, with 
a 10 percent disability evaluation assigned.  That rating 
remained in effect until the July 1991 rating decision that 
increased the rating to 20 percent.  In January 1995, the 20 
percent rating was confirmed.  In March 2006, the Board 
granted an increased rating for the veteran's service-
connected back disability and assigned a 40 percent 
disability rating.  The RO effectuated this decision in a May 
2006 rating decision, effective from April 18, 1994.  

During a December 1995 VA examination, the veteran complained 
of back pain.  Physical examination showed that the veteran 
was able to ambulate satisfactorily and bend until his 
fingers were 12 inches from the floor.  Straight leg raising 
was positive at 40 degrees on the right and 65 degrees on the 
left for lower back pain.  Patellar and Achilles reflexes 
were 2/4 bilaterally with some ankle clonus.  There were no 
areas of hypesthesia or atrophy in the lower extremities.  X-
rays of the spine showed mild spondylitic lipping.  The 
veteran was diagnosed as having chronic low back pain.  The 
examiner stated that the low back pain may cause some 
disability as to heavy or repetitive bending, lifting, 
stooping, or carrying.

In March 1997, the veteran was afforded another VA 
examination.  Physical examination revealed that he walked 
with a shuffled gait pattern, had difficulty walking on his 
toes, and had moderate pain walking on his heels.  On toe 
touch, with knees extended, the veteran was able to bend 
until fingers were within 2 inches of toes.  Range of motion 
was 30 degrees extension, 20 degrees lateral bending to the 
left and 25 degrees to the right, and 35 degrees twisting to 
the left and 40 twisting to the right.  Deep tendon reflexes 
were 2+ and symmetric at the knee and ankle and sensation 
examination was grossly intact to the lower extremities.  On 
seated straight leg raise, the veteran complained of 
bilateral anterior lateral knee pain with some back 
discomfort and on supine straight leg raise he complained of 
posterior thigh tightness.  X-rays revealed mild anterior 
spurring on the anterior portion superiorly of L5 and facette 
joints appeared to be without arthritis except L5, S1 on one 
view showed some sclerosis of the facette joint.  The veteran 
was diagnosed as having low back pain with slight thigh 
weakness.  The examiner stated that there was no evidence of 
sciatica.

In March 1999, the veteran was afforded a VA examination.  He 
was employed full time at the post office.  Physical 
examination revealed no neurological abnormalities.  The 
veteran was able to touch his toes without difficulty and he 
had full range of motion of the lumbar spine.  Flexion was 95 
degrees, extension was 35 degrees, lateral flexion was 40 
degrees, and rotation was 35 degrees.  All motion was without 
pain and he could walk on his toes and heels without 
difficulty.  The veteran was diagnosed as having a history of 
back injury with trauma.  

During a March 2001 VA examination, the veteran complained of 
increasing lower back pain with periodic episodes of muscle 
spasms.  Physical examination showed no evidence of muscle 
spasm, discoloration, or tenderness along the paraspinous 
muscles or the lumbar spine.  The examiner stated that the 
range of motion was difficult to assess at that time as the 
veteran seemed to exaggerate his lack of ability to flex 
downward and that part of the examination was therefore 
inconclusive.  The veteran was able to walk on his toes and 
heels without difficulty and straight leg raising was 
negative when the patient was distracted.  The veteran was 
diagnosed as having a history of low back injury and 
traumatic arthritis was essentially unchanged from his 
previous examination as far as this examiner was able to 
tell.  A subsequent x-ray showed degenerative spondylosis 
with spurs L3 through L5.

In June 2003, the veteran was afforded a VA examination.  The 
claims file was reviewed.  The veteran was employed full time 
at the post office and did his route without interference 
from his back.  At that time, he complained of occasional low 
back pain.  The examiner noted that there was no history of 
bed rest or prolonged periods of treatment and no intense 
muscle spasms requiring time off work.  Physical examination 
of the lumbar spine revealed no muscle spasms or 
discoloration.  Straight leg raising was negative and the 
veteran was able to walk on his toes and heels without 
difficulty.  Range of motion was 90 degrees flexion without 
pain, 35 degrees extension, 40 degrees lateral flexion, and 
35 degrees rotation.  Deep tendon knee and ankle reflexes 
were equal and symmetrical bilaterally.  The veteran was 
diagnosed as having low back strain.

In March 2005, the veteran was again afforded a VA 
examination.  The claims file was reviewed.  At that time, he 
complained of intermittent pain in the lumbosacral area, 
which he rated as 8 out of 10.  The pain extended upwards to 
the lumbodorsal junction and distally to both gluteal areas 
and to both thighs posteriorly.  He would have acute flare 
ups four to five days a week, especially after working, which 
required bed rest for two to three hours until the pain 
subsided.  The veteran also complained of aching and weakness 
associated with the back pain in the lower extremities and 
occasionally paresthesias in his legs.  

Physical examination revealed active range of motion of 75 
degrees flexion, 20 degrees extension, 15 degrees lateral 
flexion, 15 degrees rotation to the right, and 20 degrees 
rotation to the left.  Passive range of motion was 85 degree 
flexion, 20 degrees extension, 15 degrees lateral flexion, 
and 25 degrees rotation.  Pain was reported during all 
movement and was markedly increased in the lower extremities 
posteriorly as termination was approached in the motions.  
Repetitive motion produced increased range of motion to the 
point where it became normal.  Repetitive motion, however, 
produced increased pain, weakness, instability, and 
fatigability in the lower back and thigh musculature and was 
accompanied by facial grimacing.  Straight leg test was 
limited to 60 degrees on the right, but normal for the left.  
Range of motion of hips was also normal.  Patrick/fabere test 
was slightly positive on the left, indicating sciatic nerve 
irritation on the left.  X-rays showed lower lumbar spine 
facet arthrosis with mild retrolisthesis of L4 and L5.  The 
veteran was diagnosed as having degenerative disk disease of 
the lumbar spine with retrolisthesis and bilateral 
radiculitis and chronic lumbar and lumbosacral strain sprain 
with restricted motion of the lumbar spine and pelvic 
instability.  The examiner noted that marked spasm was 
palpable in the lumbar area and that the lower back problem 
was also affecting his weight bearing status, causing him to 
bear his weight on his left lower extremity.  The examiner 
emphasized that "repetitive motion, while it may increase 
his range of motion, does cause further increased pain and 
weakness resulting in easy fatigability and instability."  

VA treatment records from April 2004 to June 2005 show that 
the veteran received physical therapy for his lower back 
disability.  In April 2004, physical examination showed 
normal range of motion of the trunk with increase pain on 
flexion.  Muscle strength was normal, however, reflexes for 
quadriceps and Achilles tendon were slightly decreased.  
Muscle spasms were negative.  In May 2004, the veteran was 
reportedly worse with decline in physical abilities and pain 
increasing with no relief.  In February 2005, the examiner 
found that the veteran had muscle spasm of the lumbar spine.  

The recent evidence supports a 60 percent rating under the 
old criteria governing intervertebral disc syndrome.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5293 (2002).  For example, VA 
treatment records dated in April 2004 show that reflexes for 
the quadriceps and Achilles tendon were slightly decreased.  
In May 2004, the veteran reported pain increasing with "no 
relief."  In February 2005, an examiner found that he had 
muscle spasm of the lumbar spine.  On VA examination in March 
2005, the veteran complained of acute flare ups four to five 
days a week, especially after working, which required bed 
rest for two to three hours.  He also complained of aching 
and weakness associated with back pain and occasionally 
paresthesias in his legs.  Repetitive motion produced 
increased pain, weakness, instability, and fatigability in 
the lower back and thigh musculature.  Patrick/fabere test 
was slightly positive on the left, indicating sciatic nerve 
irritation.  The examiner diagnosed degenerative disk disease 
of the lumbar spine with retrolisthesis and bilateral 
radiculitis and chronic lumbar and lumbosacral strain with 
restricted motion of the lumbar spine and pelvic instability.  
The examiner further noted that marked spasm was palpable in 
the lumbar area.  When considering the veteran's complaints 
of pain on motion, weakness, and fatigability, the evidence 
sufficiently shows that he has a pronounced disability and 
that a 60 percent rating is warranted.  See 38 C.F.R. 
§§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

A 60 percent rating is the maximum rating for intervertebral 
disc syndrome under the old rating criteria.  Even 
considering any complaints of weakness, fatigability, or loss 
of function due to pain, a higher disability may not be 
assigned.  See Johnston v. Brown, 10 Vet. App. 80 (1997) (if 
a claimant is already receiving the maximum disability rating 
available based on symptomatology that includes limitation of 
motion, it is not necessary to consider whether 38 C.F.R. 
§§ 4.40 and 4.45 are applicable).  

Under the criteria in effect prior to September 23, 2002, a 
rating in excess of 60 percent for a lumbar spine disability 
required unfavorable ankylosis of the spine or fracture with 
cord involvement; as neither of these are shown, a rating in 
excess of 60 percent under the pre-September 23, 2002 
criteria is not warranted.  

With respect to the revised rating criteria for rating 
intervertebral disc syndrome that became effective in 
September 2002, the veteran was not shown to suffer from any 
incapacitating episodes of intervertebral disc syndrome, 
i.e., requiring bed rest prescribed by a physician.  Although 
he stated during the March 2005 examination that he would 
have acute flare ups four to five days a week, which required 
bed rest for two to three hours, he has not shown that any 
bed rest was prescribed by a physician at any time.  
Therefore, a higher rating under the September 2002 revised 
criteria based on incapacitating episodes is not warranted.  
Also, neurologic manifestations severe enough to warrant a 
separate rating have not been demonstrated.  There is no 
basis for a combined rating higher than 60 percent based on 
rating orthopedic and neurologic manifestations.  Nor have 
there been any findings of unfavorable ankylosis of the 
entire spine.  See 38 C.F.R. § 4.71a, Diagnostic Code 5237 
(2006).

In summary, for the reasons and bases discussed above, the 
Board concludes that the evidence in this case supports the 
assignment of a 60 percent disability rating, but no greater, 
for the veteran's service-connected residuals of a low back 
injury with traumatic arthritis, L4-L5.  See 38 U.S.C.A. § 
5107(b) (West 2002).


ORDER

Entitlement to a disability rating of 60 percent, and not 
higher, for service-connected residuals of a low back injury 
with traumatic arthritis, L4-L5, is granted, subject to the 
criteria governing payment of monetary benefits.


____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


